Citation Nr: 0017079	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration of 38 C.F.R. § 
3.321(b)(2) (1999).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim for a permanent and total disability rating 
for pension purposes, to include entitlement under 38 C.F.R. 
§ 3.321(b)(2) (1999), has been developed.

2.  The veteran has qualifying active service for pension 
benefits purposes.

3.  The veteran's back disorders are reasonably shown to 
permanently preclude him from engaging in substantially 
gainful employment consistent with his age, education, and 
occupational history.  


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes are met. 38 U.S.C.A. 
§§ 1155, 1502, 1521, and 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, and 4.17 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any medical records of 
probative value that have not been associated with his claims 
folder.  Therefore, the duty to assist him in the development 
of his claim has been satisfied.

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of the appellant's willful 
misconduct.  Permanent and total disability exists when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b) and 4.15 (1999); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).  The Board 
notes, as a preliminary matter, that the veteran had 
qualifying active service for pension benefits purposes.

The Court has observed that permanent and total disability 
for pension purposes can be shown in two ways under VA 
regulations, which provide a combination of "objective" and 
"subjective" standards.  Brown v. Derwinski, 2 Vet. App. 
444, 446 (1992); see also Talley, 2 Vet. App. 282; 38 
U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 
3.321(b)(2) and 4.17 (1999).

First, under the "objective" standard, the appellant may 
establish that he has a lifetime impairment that is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation under the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities (Schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) (West 1991) and 38 
C.F.R. §§ 3.340(a) and 4.15 (1999).  This process involves 
rating each diagnosed disability under the appropriate 
diagnostic code; nonservice-connected disabilities are 
evaluated under the same criteria as service-connected 
disabilities.  The individual disability ratings for all 
disabilities are then combined pursuant to the combined 
ratings table in order to determine whether the appellant 
holds a combined 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. § 4.25 (1999).  Therefore, the 
Board's decision includes analysis of the appropriate rating 
to be assigned for each of the appellant's nonservice-
connected disabilities.

Second, under the "subjective" standard, the appellant may 
establish permanent and total disability for pension 
purposes, absent a combined 100 percent schedular evaluation, 
by proving that the individual (as opposed to the average 
person) has a lifetime impairment precluding him or her from 
securing and following substantially gainful employment.  38 
U.S.C.A. § 1502 and 1521(a) (West 1991); 38 C.F.R. § 4.17 
(1999).  Under this analysis, if there is only one such 
disability, it must be ratable at 60 percent or more, and; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.  38 C.F.R. § 
4.16(a) (1999).  However, even if the veteran cannot qualify 
for permanent and total disability under the above rating 
scheme following applicable schedular criteria, a permanent 
and total disability rating for pension purposes may be 
granted on an extraschedular basis if the appellant is 
subjectively found to be unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (1999).

The Board attempts to determine the extent to which a 
claimant's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1 and 4.10 
(1999).  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).

In the instant case, a review of the veteran's claims folder 
indicates that he has several disabilities of the back, 
affecting his lumbar, thoracic, and cervical spines, that 
could impair his ability to obtain and maintain employment.  

The report of a private medical examination report, completed 
in July 1998, by Dr. Boschell, a Doctor of Chiropractic, 
shows that the veteran gave a history of upper back and 
thoracic pain, as well as pain and spasm of the right hip.  
He claimed to be unable to work, stand, or walk for extended 
periods of time.  Examination was shown to reveal decreased 
lumbar spine limitation of motion with pain, as well as 
decreased range of motion on all ranges, accompanied by pain, 
in the cervical and upper thoracic regions.  The physician 
reported that the veteran had lumbar neuritis and 
cervicalgia.  X-ray testing was reported to show no apparent 
recent fracture or gross osteopathology, but findings of 
multiple misalignments of the cervical, thoracic and lumbar 
spines was reported.  The diagnoses included lumbar 
intervertebral syndrome, low back pain, sciatic 
neuritis/neuralgia, and cervicalgia.  Dr. Boschell opined 
that the veteran would require prolonged treatment and that 
his prognosis was "guarded."  

A VA orthopedic examination was conducted in October 1998.  
The veteran gave a history of injuring his lower back about 
30 years ago, after his service separation, and also injuring 
his upper back in March.  It was noted that the veteran had 
been recently receiving chiropractic treatment, but that he 
was not taking medications for his back problems.  The report 
also noted that the veteran had worked at a furniture factory 
until two months ago, but, due to constant back pain, had to 
quit.  Examination showed that motion stopped when pain 
began.  Evidence of painful motion and tenderness was 
described as slight, with both spasms and weakness also being 
reported as being present.  Range of motion was described as:  
Flexion to the right - 34 degrees; flexion to the left - 35 
degrees; forward flexion - 88 degrees; and backward extension 
- 20 degrees.  The diagnosis was degenerative joint disease 
of the lumbar and dorsal spine, with loss of function due to 
pain.  This condition was noted to be radiographically 
significant in the lumbar spine only.  The report also noted 
that X-ray studies conducted in October 1998, which are noted 
to have reported moderate degenerative changes of the lumbar 
spine, confirmed the existence of degenerative joint disease.  

Also of record is a letter from Dr. Boshell which was 
received by VA in December 1998.  The doctor noted that the 
veteran had been under his care since his last evaluation by 
VA.  It was added that while the veteran's condition had 
stabilized with treatment his condition had not improved to 
the point where the veteran could work even on a limited 
basis.  The physician added that any physical activity for 
prolonged periods caused exacerbation of his condition.

A letter received by the veteran in December 1998 shows that 
he indicated that his back disorders caused him, essentially, 
to be unable to work.  He noted that he had been treated by a 
private internist for high blood pressure, and that this 
physician had prescribed him muscle relaxers for his back.  
He also noted that he had been treated by a private 
neurologist who informed him that he had a chronic back 
condition and that nothing could be done to treat the 
condition.  It is also mentioned that as part of his VA Form 
21-526, Veteran's Application for Compensation or Pension, 
received by VA in August 1998, the veteran indicated that he 
had last worked in July 1998 as a set-up man for a furniture 
company.  

Subsequently, another letter was received, in January 1999, 
from Dr. Boschell.  The physician noted that he had treated 
the veteran since April 1997, and that while the veteran's 
condition had stabilized, he was unable to work, even on a 
limited basis.  The physician added that the veteran's 
condition was of a "permanent nature."  It was also pointed 
out that any physical activities, such as daily work 
activities for prolonged periods, caused exacerbations of the 
veteran's symptoms.  He added that the veteran had lumbar 
intervertebral disc syndrome with accompanying lower back 
pain.  Sciatica and cervicalgia were also diagnosed.  In 
closing, Dr. Boschell noted that the veteran was permanently 
disabled and unable to perform work activities.  

As part of an October 1998 RO rating decision, the RO 
assigned a 20 percent evaluation for degenerative joint 
disease of the lumbar and dorsal spine, with loss of function 
due to pain.  The Board notes that it is established United 
States Court of Appeals for Veterans Claims (Court) doctrine 
that, in assigning a disability evaluation, VA must consider 
the effects of the disability upon ordinary use and flare-
ups, and the functional impairment due to pain, weakened 
movement, excess fatigability, or incoordination.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 (1998).  It 
does not appear that the above-mentioned disability 
"effects" were considered by the RO.  

The rating criteria utilized for rating disabilities of the 
back are found in 38 C.F.R. § 4.71a (1999) of the Schedule.  
The RO has evaluated the veteran under Diagnostic Code 5295, 
lumbosacral strain.  The 20 percent evaluation assigned is 
shown to be consistent with lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Diagnostic Code 
5295 also provides that a 40 percent evaluation is warranted 
for lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, or 
marked limitation of forward bending in a standing position.  
A 40 percent evaluation is also warranted if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion.  This is the maximum evaluation 
assignable under this code.  

The Board is of the opinion that the 20 percent evaluation 
currently shown to be assigned concerning the veteran's 
nonservice-connected back disability is insufficiently low.  
For example, review of the record does not show that the 
veteran's diagnosed, cervical disorders, have been evaluated 
by the RO.  Addtionally, it does not appear that the 
veetran's reported hip pain has been considered.  However, as 
will be explained, as this decision represents a complete 
grant of the benefit sought, the Board finds that the veteran 
has not been prejudiced.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

To summarize, even though it appears that the veteran's 
disabilities have been insufficiently evaluated by the RO, 
review of the medical evidence on file does not go to show 
that the veteran, based upon the current record, meets the 
above-cited percentage requirements for disability pension 
benefits under either the "objective" or "subjective" 
standard.  However, it is the Board's opinion that a 
permanent and total rating on an extraschedular basis is for 
application in this instance, based upon the evidence of 
record.  

Specifically, the Board finds that the veteran is 
unemployable by reason of his back disabilities, as well as 
his occupational background.  See 38 C.F.R. § 3.321(b)(2) and 
4.17(b) (1999).  As noted above the veteran has been in 
receipt of regular treatment by a Doctor of Chiropractic for 
several years.  Medical opinions have been submitted to VA 
from this doctor, as discussed above, which, in essence, 
indicate that the veteran is permanently disabled and, as a 
result, is unable to work. 

In effect, the Board finds that the veteran's back-related 
disabilities are so debilitating as to prevent him from 
obtaining and maintaining gainful employment consistent with 
his age, education, and occupational background.  
Accordingly, entitlement to a permanent and total disability 
evaluation for pension purposes is warranted.  


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the law and regulations governing the 
disbursement of monetary benefits.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

